Citation Nr: 1400507	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973 and from April 1977 to April 1981.  This comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Among other things, a TDIU was denied therein.  The Veteran appealed this determination.

In June 2012, the Board denied a TDIU.  The Veteran once again appealed.  In June 2013, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating the Board's decision.  Entitlement to a TDIU thus was remanded back to the Board for readjudication.  New pertinent evidence subsequently was added to the record.  Initial consideration of it is given by the Board herein because the Veteran's representative waived the right to have the RO do so in a December 2013 statement.  38 C.F.R. § 20.1304(c) (2013).  Based on review of it and the rest of the evidence in the Veteran's paper and electronic claims files, additional development is required prior to readjudication.  This matter accordingly is REMANDED to the RO so that this development can be undertaken.

The Board noted in its June 2012 decision that a claim of entitlement vocational rehabilitation benefits was raised by the Veteran's representative in an October 2009 statement but that there was no indication that it had been adjudicated.  As such, it was referred to the RO for appropriate action.  There remains no indication that the aforementioned claim has been adjudicated.  Thus, it is once again referred to the RO for appropriate action.


REMAND

While the Board sincerely regrets the delay entailed by a remand, adjudication of this matter cannot proceed at this time.  Additional development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit claimed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
I.  Records

VA's duty to assist indeed includes making reasonable efforts to procure relevant records. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of records not in government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary. 38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA has obtained the Veteran's VA treatment records dated from a few months prior to the period on appeal (which began in May 2008 when he filed his claim for a TDIU) into February 2010.  They document his ongoing care for his service-connected bilateral hearing loss (70%) and service-connected tinnitus (10%).  It is inferred that there may be pertinent VA treatment records dated from February 2010 to present.  Such outstanding VA treatment records have not been requested by VA.  A request or requests for them must be made, all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  He and his attorney must be notified if the request or requests are unsuccessful.

The Veteran also argued to the Court that VA should have but failed to obtain records from several of his past employers and additional records from one of his past employers.  The Court responded in its June 2013 Memorandum Decision that he should notify the Board if he would like VA to attempt to obtain these records or other pertinent records.  No such notification has been received to date.  He should be asked to indicate whether or not he desires any outstanding pertinent private records (whether from a past employer or otherwise) to be obtained by VA.  If so, he shall be asked to provide enough information to identify and locate them along with an authorization for their release to VA.  An initial request must be made should he comply with this request.  A follow-up request or requests shall be made as necessary, along with notice to him and his representation if the request or requests are unsuccessful.  The Veteran should be notified that he may submit any outstanding pertinent private records on his own behalf.

II.  Medical Examination and Opinion

The Court was not persuaded by the Veteran's argument that the January 2010 VA medical examination afforded to him was inadequate but agreed with him that the VA medical opinion provided in conjunction with this examination raised the issue of whether or not he is capable only of marginal employment.  This opinion, according to the Court, was that his service-connected bilateral hearing loss and tinnitus prevent him from being a nurse but "should not prevent employment in a loosely supervised situation with limited public contact" and reasonable accommodation made pursuant to the Americans with Disabilities Act.  As the Board did not discuss whether this hypothetical work environment amounted to anything more than marginal employment, the reasons and bases provided was deemed inadequate.  This deficiency was to be cured by readjudication.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Readjudication cannot be undertaken by the Board at this time, however.  A few definitions are of import in this regard.  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2013).  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus is an occupation that provides an annual income exceeding the poverty threshold for one person.  Faust v. West, 13 Vet. App. (2000).  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).  Marginal employment generally means jobs that provide an annual income below this threshold or where annual income exceeds this threshold because work is performed in a protected environment such as a family business or sheltered workshop.  Id.; Moore v. Derwinski, 1 Vet. App. 356 (1991).
Here, it is unclear whether the hypothetical work environment suggested for the Veteran would constitute marginal employment or substantially gainful employment.  No explanation whatsoever was provided as to the details of this environment.  Clarification in the form of another opinion therefore is required.  This was attempted in a by D.J., a private certified vocational rehabilitation consultant, in September 2013.  D.J. opined, similar to above, that the Veteran's service-connected bilateral hearing loss and tinnitus prevent him from being a nurse.  D.J. then opined that these disabilities prevent the Veteran from being a truck driver or engaging in any other substantially gainful occupation as well.  It was noted that driving a truck requires "active listening," which the Veteran was deemed incapable of; that his ability to perform sedentary or non-exertional jobs is impacted significantly; and that he struggles with communication, whether on the telephone or otherwise, and thus with comprehension.

Very little explanation was provided for D.J.'s opinion.  Its probative value thus is not substantial.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, physical or exertional jobs were not considered, which is especially noteworthy as neither of the Veteran's service-connected disabilities has a direct impact on his ability to perform such work.  He has experience performing such work, since he was at one point a vinyl/laminate floor installer.  His age and the fact that he has orthopedic disabilities due to a December 2005 motor vehicle accident (when he stopped working), as well as the fact that he has been diagnosed with a variety of psychiatric disabilities, are not for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In light of the deficiencies with D.J.'s opinion, a new VA medical opinion providing the clarification is required.  Arrangements should be made for the Veteran to undergo a new VA examination to facilitate the provision of this clarifying opinion.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain outstanding VA treatment records regarding the Veteran dated from February 2010 to present.  Associate all records received with the paper or electronic claims file.
2.  Ask the Veteran to indicate whether or not he desires any outstanding pertinent private records, whether from one or more of his past employers or otherwise, to be obtained by VA.  If so, request that he provide enough information to identify and locate them along with an authorization for their release to VA.  Make an initial request for them with a follow-up request or requests as necessary should he comply with this request.  Also inform the Veteran that he may submit them on his own behalf.  Associate all records received with the paper or electronic claims file.

3.  If requested treatment records (VA or private) are not received or are received but are incomplete, notify the Veteran and his attorney pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his service-connected bilateral hearing loss (rated at 70 percent) and tinnitus (rated at 10 percent).  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his relevant symptoms and their impact on his daily living and employment activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.

The examiner then shall opine concerning the impact the Veteran's bilateral hearing loss and tinnitus have on his ability to work.  Positions that are physical or exertional and positions that are sedentary or non-exertional shall be considered.  Also for consideration is that the Veteran has some college education and previous work experience primarily as a nurse but also as a truck driver and vinyl/laminate floor installer.  His age and nonservice-connected disabilities, to include those of an orthopedic nature related to a December 2005 motor vehicle accident when he quit working and those of a psychiatric nature, are not for consideration.

A clear and thorough explanation to support the opinion shall be provided by the examiner in the report.  If the Veteran is found to be capable of working, what type or types of positions thus shall be specified and explained.  Any restrictions and any accommodations that would need to be made also thus shall be specified and explained.  This is to facilitate a determination as to whether the Veteran is capable of substantially gainful employment (a job at which a livelihood is earned such that annual income exceeds the poverty threshold for one person) or only of marginal employment (generally jobs that provide an annual income less than the aforementioned threshold or where annual income exceeds this threshold because work is performed in a protected environment such as a family business or sheltered workshop).  Without a clear and thorough supporting explanation, opinions such as that made in January 2010 that the Veteran could work "in a loosely supervised situation with limited public contact" and reasonable accommodation made pursuant to the Americans with Disabilities Act are insufficient in this regard and will be returned for clarification.  A citation for or copy of any medical literature referenced finally shall be provided in the report.
5.  Lastly, readjudicate this matter.  If the determination made is favorable to the Veteran, furnish him and his attorney with a rating decision.  If the determination made is not favorable to him, furnish him and his attorney with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

